Citation Nr: 9923172	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  95-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from July 1947 to July 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded this claim in November 1996 and 
July 1998, and upon further development of the claim pursuant 
to 38 C.F.R. § 3.311(c), the claim has been returned for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The appellant was exposed to ionizing radiation during 
his participation in Operation SANDSTONE in 1948.

3.  The appellant was exposed to a probable dose of 0.06 rem 
gamma, with an upper bound of 0.2 rem gamma, and a skin dose 
to the jaw of 0.7 rem gamma, during service.  He had 
virtually no potential for exposure to neutron radiation.

4.  The appellant's skin cancer, manifested by solid type 
basal cell carcinoma of the right "premalar" area, was not 
caused by his exposure to ionizing radiation in service.

5.  The appellant's skin cancer was first shown medically 
many years after service, and there is no competent medical 
evidence linking his skin cancer to active service.



CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, to include a presumption of incurrence as a result 
of exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 1133 (West 1991); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, VA has obtained radiation dose 
estimates from the Defense Threat Reduction Agency (DTRA) 
(formerly known as Defense Special Weapons Agency), and 
medical opinion from the VA Chief Public Health and 
Environmental Hazards Officer.  The record does not reveal 
any further evidence which may be available concerning the 
claim on appeal, and the evidence of record is sufficient to 
decide the case.  The Board accordingly finds the duty to 
assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

The appellant contends that his skin cancer, diagnosed as 
solid type basal cell carcinoma of the right "premalar" 
area, stems from his exposure to ionizing radiation during 
Operation SANDSTONE.  He admits to a 15-year history of 
smoking 1 pack of cigarettes per day that ceased in 1958, but 
he has not responded to the RO's request for any further 
information regarding his possible post-service exposure to 
radiation.  His post-service occupation was as a pipe fitter 
and boilermaker.

The appellant's enlistment and separation examinations, dated 
in July 1947 and July 1951, respectively, are negative for 
complaint, treatment, manifestation, or 

diagnosis of carcinoma or skin abnormality.  There are no 
other service medical records associated with the claims 
folder.

Private medical records from Keith S. Thompson, M.D., reveal 
the appellant's report of neck radiation treatment for tonsil 
problems in the 1950's.  Private and VA medical records, to 
include the report of a February 1994 VA skin examination, 
are negative for complaint, treatment, manifestation or 
diagnosis of carcinoma until May 1995.  The only skin 
abnormalities noted were recurrent lower extremity cellulitis 
and lichen simplex chronicus of the left medial lower leg.  
In May 1995, shave biopsy results of a lesion of the right 
"premalar" area, conducted by William R. Welborn, M.D., 
revealed a diagnosis of solid type basal cell carcinoma.  At 
that time, the appellant had reported that he bled recently 
when working on an exhaust system of a truck.

Research by the DTRA, conducted in February 1997, confirmed 
the appellant's presence at Operation SANDSTONE in 1948.  He 
served aboard the U.S.S. MOUNT MCKINLEY (AGC 7) which served 
as a command ship for Task Force SEVEN.  Unit history of the 
U.S.S. MOUNT MCKINLEY revealed that members aboard the ship 
witnessed Tests Yoke and Zebra at a distance of 13 and 81/2 
miles from ground zero, respectively.  Dosimetry data 
revealed that of the 585 crewmembers, and an undetermined 
number of other passengers, 243 individuals aboard the ship 
were issued film badges.  The recorded mean exposure for this 
group was 0.004 rem gamma with a range of exposure from zero 
to 0.030 rem gamma.  A scientific dose reconstruction, titled 
Analysis of Radiation Exposure for Naval Personnel at 
Operation SANDSTONE (DNA-TR-83-13), estimated that the 
appellant would have received a probable dose of 0.04 rem 
gamma with an upper bound of 0.08 rem gamma.  Another 
scientific dose reconstruction, titled Neutron Exposure for 
DoD Nuclear Test Personnel (DNA-TR-84-405), estimated that, 
due to his distance from ground zero, the appellant had 
virtually no potential for exposure to neutron radiation.

By letter dated in April 1999, the DTRA provided an upwardly 
revised scientific dose reconstruction which indicated that 
the appellant was exposed to a probable 

dose of 0.06 rem gamma (rounded to 0.1 rem gamma) with an 
upper bound of 0.2 rem gamma.  He received a skin dose to the 
jaw of 0.7 rem gamma, and had virtually no potential for 
exposure to neutron radiation.

In a memorandum dated in May 1999, the VA Chief Public Health 
and Environmental Hazards Officer opined that it was unlikely 
that the appellant's basal cell skin cancer was caused by his 
exposure to ionizing radiation in service.  It was noted that 
the Committee on Intragency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1998, 
did not provide screening doses for skin cancer, although 
skin cancer usually was attributed to ionizing radiation at 
high doses (e.g. several hundred rads).  It was also noted 
that, according to Information in Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR V), 1990, pages 325 
to 327, excess numbers of basal cell cancers had been 
reported in skin that received estimated doses of 9-12 rads 
in margins of irradiated areas.

By letter dated in May 1999, the VA Director of Compensation 
and Pension Service stated that, after review of the report 
issued by the VA Chief of Public Health and Environmental 
Hazards Officer, there appeared to be no reasonable 
possibility that the appellant's skin cancer was the result 
of his exposure to radiation in service.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Basal cell carcinoma, which is a form of skin cancer, is not 
subject to presumptive service connection under the 
provisions of 38 C.F.R. § 3.309(d).  However, skin cancer is 
subject to service connection as a "radiogenic" disease 
under the provisions of 38 C.F.R. § 3.311(b)(2)(vii).


In order for the disease process of skin cancer to be service 
connected under 38 C.F.R. §§ 3.311, it must be shown that the 
appellant was exposed to ionizing radiation during service 
and that his skin cancer was first manifested five years or 
more after his radiation exposure.  38 C.F.R. § 3.311(b) 
(1998).  The appellant, through his participation in 
Operation SANDSTONE, is deemed to have been a radiation- 
exposed veteran, as defined by VA law and regulations.  
38 C.F.R. § 3.309(d)(3)(v)(B) (1998).  DTRA estimates that he 
was exposed to a probable dose of 0.06 rem gamma (rounded to 
0.1 rem gamma) with an upper bound of 0.2 rem gamma.  He 
received a skin dose to the jaw of 0.7 rem gamma, and had 
virtually no potential for exposure to neutron radiation.  
Private medical records show that his basal cell carcinoma 
was first diagnosed in 1995, which is greater than five years 
from his inservice exposure.  Thus, his skin cancer is 
eligible for service connection under 38 C.F.R. § 3.311.

However, the Board finds, by a preponderance of the evidence, 
that the appellant's skin cancer was not caused by his 
exposure to ionizing radiation in service.  In May 1999, the 
VA Chief Public Health and Environmental Hazards Officer 
opined that it was unlikely that the appellant's skin cancer 
was caused by exposure to ionizing radiation in service.  The 
VA Director of Compensation and Pension Service, in a 
subsequent memorandum, stated that there appeared to be "no 
reasonable possibility" that the appellant's skin cancer was 
the result of his exposure to radiation in service.  See 
Hilkert v. West, 12 Vet.App. 145, 149-50 (1999).  
Additionally, there is no medical evidence of record that 
shows a causal connection between his skin cancer and 
inservice exposure.  Accordingly, the claim under 38 C.F.R. 
§ 3.311 must be denied.

Nonetheless, as stated above, the appellant is entitled to 
service connection for skin cancer if he can establish that 
his disability was incurred or aggravated by service under 
the general laws and regulations governing VA compensation 
entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 
1991).  See also Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 
1994).  A malignant tumor manifested to a compensable 

degree within one year of separation from service may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

In this case, it is not contended, and it is not shown, that 
the appellant's skin cancer was present until many years 
after his separation from service.  In this respect, there is 
no medical evidence of the manifestation of skin cancer in 
service, or within one year therefrom, nor is there probative 
evidence linking this disease process to service.  Because 
there is no evidence linking skin cancer to service, either 
on a direct or a presumptive basis, the claim must be denied.

In the present case, the appellant contends that a causal 
relationship, or nexus, exists between his inservice exposure 
to ionizing radiation and the development of his skin cancer.  
He is deemed competent to describe symptomatology and factual 
information within his personal knowledge and observation; 
however, as a lay person, he is not competent to render a 
scientific or medical opinion.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); Grottveit, 5 Vet.App. at 93.


ORDER

Service connection for basal cell carcinoma due to exposure 
to ionizing radiation is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

